     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 1 of 13 Page ID #:614


                                                                               FILED
                                                                    CLERK; U.S. DISTRICT COURT

 1     Candesha Washington
       candywashington@gmail.com                                        FEB I ~r 2021
 2     9663 Santa Monica Blvd.
       Suite 582                                                CEN"     L IS   IC   F CALIF~?F~I~IA
 3     Beverly Hills, CA 90210                                  BY                         f3~PUf1'
       Telephone: 646.264.8729
 4
       Pro se Candesha Washington
 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    CENTRAI, DISTRICT OF CALIFORNIA
 8
                                           WESTERN DIVISION
 9

10                                                  Case No. 2.20-cv-00435
       CANDESHA WASHINGTON,
11                                                  PLAINTIFF'S RESPONSE TO THE MOTION TO
                    Plaintiff,                      DISMISS THE AMENDED COMPLAINT
12
             vs.                                    [Hon. Consuelo B. Marshall]
13
       VIACOMCBS, INC.; AND DOES 1 THROUGH 50,      Date: March 9, 2021
14                                                  Time: 10:00am
                    Defendants.                     Place: Room 8B
15

16

17

1g

19 i                                               Dated this 15"' day of February, 2021

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 2 of 13 Page ID #:615




 1                           RESPONSE TO DEFENDANTS' MOTION TO DISMISS


 2           Candesha Washington, ("Plaintiff"), respectfully opposes ViacomCBS's


 3     ("Defendant"), motion to dismiss. Therefore, on March 9, 2021, at 10:00 a.m., or as


 4     soon thereafter as the parties may be heard before Honorable Consuelo B. Marshall,


 5     United States District Judge, in Courtroom 8B of the above-entitled court, located at


 6     350 W. First Street, Los Angeles, California 90012, the Plaintiff will and hereby


 ~     oppose the dismissal of the Amended Complaint filed by the Defendant pursuant to the


 8     attached Motion and Declaration of Support to oppose the dismissal of the Amended


 9     Complaint.

10                                             FACTS

11           The Defendant's motion to dismiss fails to disprove the facts of

12     the amended complaint which alleges that the Defendant had at least four reasonable

13     means of access to the Plaintiff's #SquadGoals screenplay and treatment, and although

14     the Defendant provides a summary of the screenplay, treatment, and Bull episode, the

15     Defendant's summaries are based on their own opinions which does not negate the fact

16     that there are substantial similarities expressed in similar and particular ways that


17     logically supports the reasonable assertion that the story arc of the Bull episode was


18     derived from the Plaintiff's #SquadGoals screenplay and treatment, both of which are

19     protected under the Plaintiff's copyright as she is the sole and original copyright

20     holder.                                                                                  ,I

21           The fact remains that the Plaintiff's screenplay and treatment was reasonably

22     accessible to the Defendant through her submission to the Imagine Impact writing

23     competition that states that the submitted materials will be accessible to Imagine


24     Impact's network of executives, directors, producers, and writers within the

25     entertainment industry.


26           Given the documented professional relationship of developing similar bodies of


27     work such as films and television series between the intermediary (Imagine Impact) and


28     the Defendant, it is a reasonable assertion that the Defendant would be included in
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 3 of 13 Page ID #:616




 1 ~ ~the intermediary's network of executives, directors, producers, and writers within the

 2    l entertainment industry.

 3           The Defendant fails to address that the intermediary was a writing competition

 4     that stated that it would share the writing submissions with its network of

 5     entertainment executives, writers, producers, and directors, a network within which

 6     the Defendant has been proven to be a part of.

 7           The Defendant provides Dan Lerner's entire resume and Friday Night Lights IMDb

 8     credits, all which are irrelevant to this amended complaint. The only relevant point

 9     is that Dan Lerner is the credited director of the exact Bull episode in question and

10     that he has a pre-existing relationship with the intermediary regarding a similar body

11     of work, and therefore, could plausibly have had access to the screenplay and

12     treatment through the intermediary as a part of their network of executives,

13     directors, producers, and writers within the entertainment industry that would be

14     reviewing the writing competition that the Plaintiff submitted her screenplay and

15     treatment to, as well as the intermediary's First Look Deal with the Defendant.

16           The Defendant provides Paul Attanasio's biography, which is also irrelevant to

17     the amended complaint, as the fact remains that Mr. Attanasio is the co-creator of

18     Bull, and has a documented and pre-exisiting relationship with the intermediary

19     regarding a similar body of work, and therefore, could plausibly have had access to

20     the screenplay and treatment through the intermediary as a part of their network of

21     executives, directors, producers, and writers within the entertainment industry that

22     would be reviewing the writing competition that the Plaintiff submitted her screenplay

23     and treatment to, as well as the intermediary's First Look Deal with the Defendant.

24           The fact remains that the Plaintiff emailed two CBS producers, Shima Azarafza

25     and Olivia Hass, her screenplay and treatment, at their company email addresses, and

26     therefore, the digital files of the screenplay and treatment were accessible on the

27     Defendant's email server which made them accessible to other CBS employees. Therefore,

28     rendering the Defendant's point that Ms. Azarafza and Ms. Hass weren't producers on
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 4 of 13 Page ID #:617




 1 ~ ~Bull moot. Printed copies of the emails are included in the Declaration of Support.

 2           It is also reasonable to assert that producers and employees share screenplays,

 3     treatments, and relevant bodies of work with each other, and therefore, it could have

 4     reasonably been shared between various producers, writers, and directors within CBS.

 5           These facts create the necessary nexus needed to satisfy, "in order to

 6     sufficiently allege such a nexus, the Plaintiff must allege that he/she submitted

 7     his/her work to an intermediary who either: "(1) has supervisory responsibility for

 8     the allegedly infringing project, (2) contributed ideas and materials to it, or (3)

 9     worked in the same unit as the creators."

10           The intermediary, Imagine Impact writing competition, had supervisory

11     responsibility for the allegedly infringed upon project. The intermediary stated that

12     it would share the project within its network of entertainment executives, producers,

13     directors, and writers, during the reviewing process of the writing competition.

14           There's an established history of the intermediary working with the Defendant

15     on similar bodies of work, and therefore, it's a reasonable assertion that the

16     Defendant would be included within the network that had accessibility to the

17     screenplay and treatment as it was submitted to the Imagine Impact writing

18     competition.

19           Therefore, regardless of the intermediary and the Defendant's First Look Deal,

20     the Defendant could reasonably had access to the screenplay and treatment via the

21     writing competition.

22           The fact remains that the Defendant fails to provide any logical explanation

23     for why the protagonist of the Bull episode is publicly cited as ~~Sadie Washington"

24     which is almost identical to the Plaintiff's real name, "Candy Washington." IMDb

25     print-out is included in the Declaration of Support.

26            The fact remains that it's a logical, reasonable, and plausible assertion that

27     the allegations made in the amended complaint goes beyond a mere coincidence and

28     speculation given that the protagonist's name, "Sadie Williams" is almost identical to




                                            1
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 5 of 13 Page ID #:618




 1     the Plaintiff's protagonist, ~~Sadie Williamson," and that the Defendant referred to

 2     the protagonist as ~~Sadie Washington" which is almost identical to the Plaintiff's

 3     real name, `Candy Washington," on their official IMDb page, and that the Defendant had

 4     at least four reasonable points of access to the Plaintiff's screenplay and treatment

 5     along with similarly expressed plot points, character development, and story arcs.

 6            The fact remains that the Plaintiff had a meeting with her mentor, Rich

 7    ~ Battista, who is the former President of Imagine Entertainment, where the Plaintiff

 8     alleges that he gave a tacit admission of guilt regarding the plausibility the

 9     intermediary shared similar bodies of work with the Defendant, which could have

10     included the Plaintiff's screenplay and treatment as part of her submission to Imagine

11     Impact's writing competition. The Defendant fails to address this issue in their

12     motion to dismiss.

13           The Defendant also provides an introduction and procedural history of the

14     complaint and the actions of the Plaintiff's previous legal representation, both of

15     which are irrelevant as they do not disprove the facts that support the Plaintiff's

16     allegations of copyright infringement under 17 U.S.C. ~ ~ 101, et seq., derivative

17     copyright infringement under 17 U.S.C. ~ ~ 106, et seq., violation of

18     California Business & Professions Code ~ ~ 17200, et seq., and owed declaratory relief

19     under 17 U.S.C. ~ ~ 101, et seq., as alleged in the Plaintiff's amended complaint.

20                                            ARGUMENT

21     I.JURISDICTION AND VENUE

22           The Defendant's claim to dismiss pursuant to Rule 12(b)(1) is baseless and

23     unsubstantiated as the United States District Court, Central District of California,

24     Western Division has the authority and jurisdiction over the subject-matter as

25     outlined and alleged in the Plaintiff's amended complaint.

26           This action arises under the Copyright Act of 1976, 17 U.S.C. ~ ,~ et. seq.,

27     conferring Federal question jurisdiction under 28 U.S.C. ~ 1331, and supplemental

28     jurisdiction on Plaintiff's state law claims under 28 U.S.C. ,~ 1367.
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 6 of 13 Page ID #:619




 1            Venue is proper in this District pursuant to 28 U.S.0 ~ 41391(b)(2) as: (a) a

 2    ( substantial part of the events or omissions giving rise to Plaintiff's claims occurred

 3     in this District; (b) Defendants conduct business in this District; (c) the unlawful

 4     acts of Defendants, complained of in the amended complaint, have been committed within

 5     and/or have had or will have had an effect in this District; and (f) Plaintiff who

 6     resides in and conducts her business in this District, has been and will continue to

 7     be damaged by the unlawful acts of Defendant's.

 8     II.THE COMPLAINT STATES A CLAIM FOR RELIEF UNDER COPYRIGHT INFRINGEMENT (17 U.S.C.

 9     101, et seQ.) AND UNDER DERIVATIVE COPYRIGHT INFRINGEMENT (17 U.S.C. ~ ~ 106, et sea.)

10     AGAINGST ALL DEFENDANTS

11           The Defendant's claim to dismiss pursuant to Rule 12(b)(6) is baseless and

12     unsubstantiated. At all times relevant hereto, the Plaintiff has been the sole owner

13     of all copyright rights or rights to assert copyright claims for the copyright of the

14     #SquadGoals screenplay and its treatment and all derivative works. The Plaintiff has

15     complied in all respects with the Copyright Act of 1976, 17 U.S.C. § ~ 101, et seq.,

16     and all other laws governing copyright.

17           As a general matter, copyright infringement occurs when a copyrighted

18     work is reproduced, distributed, performed, publicly displayed, or made into a

19     derivative work without the permission of the copyright owner.

20            The Plaintiff's amended complaint satisfies this burden, as it alleges at least

21     four reasonable and plausible ways that the Defendant had access to the Plaintiff's

22     #SquadGoals screenplay and treatment and it details the substantial and particular

23     similarities between the script, treatment, and the Bull episode, all which supports

24     the reasonable assertion that the Bull episode was derived from the #SquadGoals

25    screenplay and treatment. The Bull episode was publicly displayed and distributed by

26    the Defendant via television and digital platforms on October 14`", 2019 and

27    thereafter, without the permission of the original copyright owner which is the

28 ( Plaintiff.
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 7 of 13 Page ID #:620




 1            The Plaintiff is informed and believes and thereon alleges that the Defendant,

 2     without authorization, have infringed and will continue to infringe upon the exclusive

 3     copyright of the Plaintiff as described within the amended complaint regarding the

 4     using, advertising, promoting, marketing, airing, licensing, streaming, and selling,

 5     or otherwise exploiting the Bull episode, Her Own Two Feet, without the license or

 6     authorization or any right to do so.

 7           By means of the actions alleged in the amended complaint, the Defendants, and

 8     each of them, have infringed, and will continue to infringe upon the copyright of the

 9     Plaintiff. Therefore, the Plaintiff is entitled to an injunction restraining the

10     Defendants, and each of them, and all persons acting in concert with them, from

11     engaging in further such acts in violation of copyright laws.

12           As a direct result of the Defendants' infringement, the Plaintiff has sustained

13     damages and will continue to sustain damages in an amount to be determined at trial.

14           Therefore, pursuant to copyright infringement under 17 U.S.C. ~ ~ 101, et seq.,


15     17 U.S.C. ~ ~ 502, 503, 504, and 505, and derivative copyright infringement under 17


16     U.S.C. ~ ~ 106, et seq., the Plaintiff is entitled to an award of actual or statutory


17     damages, injunction relief, the impoundment and destruction of the infringing


18     materials, and damages for pain and suffering.


19     III.THE COMPLAINT STATES A CLAIM FOR RELIEF UNDER THE VIOLATION OF BUSINESS &

20     PROFESSIONS CODE (~ ~ 17200, et seC.) AGAINST ALL DEFENDANTS

21           The Defendant's claim to dismiss pursuant to Rule 12(b)(6) is baseless and

22     unsubstantiated. The Defendant has committed all of the unlawful acts as alleged in

23     the amended complaint without regard to the Plaintiff's exclusive rights to the

24     #SquadGoals screenplay and treatment.

25           Therefore, regarding California Business & Professions Code ~ ~ 17200, which


26     states, unfair competition shall mean and include any unlawful, unfair or fraudulent

27     business act or practice and unfair, deceptive, untrue or misleading advertising and


28     any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of Division
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 8 of 13 Page ID #:621




 1     7 of the Business and Professions Code, the amended complaint alleges that the

 2    ' Defendant infringed upon the Plaintiff's copyright by deriving the Bu11 episode from

 3     her #SquadGoals screenplay and treatment, and therefore, the Defendant's unlawful

 4     actions against the rights of the Plaintiff are inherently unlawful, unfair,

 5     fraudulent, deceptive, untrue, and misleading.

 6             Therefore, pursuant to California Business and Professions Code ,4 ~' 17200 and

 7     17203, the Plaintiff seeks an order from this Court prohibiting the Defendant from

 8     engaging or continuing to engage in the unlawful, unfair, or fraudulent business acts

 9     or practices set forth in the amended complaint.

10             The Plaintiff also requests an order from this Court requiring that the

11     Defendant disgorge profits and return or pay to the Plaintiff all of the Defendant's

12     profits from the unlawful conduct described in the amended complaint and/or pay

13     restitution to the Plaintiff of all sums received by the Defendant for the use of the

14     Plaintiff's copyrighted work or otherwise related to the Bull episode, Her Own Two

15     Feet.

16             Additionally, the Plaintiff is seeking restitution for any screenwriting and

17     producing fees, payments, and accreditation in association with the production,

18     writing, and distribution of the Bull episode, Her Own Two Feet.

19    IV.THE COMPLAINT STATES A CLAIM FOR RELIEF UNDER DECLARATORY RELIEF

20             The Defendant's claim to dismiss pursuant to Rule 12(b)(6) is baseless and


21     unsubstantiated. The Plaintiff allegations in the amended complaint creates an actual

22     controversy that has arisen and now exists between the Plaintiff and the Defendants

23     with regard to the Defendants using, airing, licensing, streaming, selling, and


24     advertising the Bull episode, Her Own Two Feet, as the Plaintiff contends such actions

25     b y the Defendants infringes upon her exclusive #SquadGoals screenplay and treatment

26    copyright.

27             Therefore, a judicial determination of these issues and of the respective

28     rights of the Plaintiff and the Defendants is necessary and appropriate at this time
     Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 9 of 13 Page ID #:622




 1     under the circumstances because the Defendants continue to use, exploit, market, and

 2     profit from the Bull episode, Her Own Two Feet, thereby diminishing or extinguishing

 3     the Plaintiff's rights and ability to commercially use her copyrighted work.

 4     WHEREFORE Plaintiff prays as follows:

 5           a. That the Defendants, their agent, servants, employees, predecessors,

 6           successors, parents, and affiliates be enjoined from airing, selling,

 7           licensing, marketing, displaying, promoting, showing, and developing the Bull

 8           episode, Her Own Two Feet, or making any use of the Plaintiff's copyrighted

 9           work, #SquadGoals screenplay and treatment, underneath the Registration Number

10           Pau 3-985-289;

11           b. That the Plaintiff be awarded all profits of the Defendants, plus all losses

12           of the Plaintiff, to the exact sum to be proven at the time of the trial, or,

13           if elected before final judgment, statutory damages as available under the

14           Copyright Act, 17 U.S.C. X101, et. Seq.;

15           c. For an Order that the Defendants have no rights in the copyrighted works of

16           the #SquadGoals screenplay and treatment, and may not continue any further use,

17           development, promotion, marketing, sale, licensing, streaming, or any other

18           commercial use of the Bu11 episode, Her Own Two Feet, or any other material or

19           body of work derived from the #SquadGoals screenplay and treatment.

20           d. That the Plaintiff be awarded her attorney fees as available under the

21           Copyright Act 17 U.S.C. X101, et. seq.

22           e. Directing such other relief as the Court may deem appropriate to prevent the

23           Defendants from participating in other copyright infringements or unfair use of

24           the Plaintiff's protected work, and; such other relief as the Court may deem

25           appropriate.

26     V.THE DEFENDANT'S DOCUMENTED HISTORY OF RACE AND GENDER DISCRIMINATION

27           Since within the Defendant's motion to dismiss opened the door to the

28     importance of the accredited writer of the Bull episode, it should be noted that the
 Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 10 of 13 Page ID #:623




 1
     Il Defendant   has a documented history of race and gender discrimination, in addition to a

 2    toxic workplace culture of racism and sexism.

 3            According to the Defendant's IMDb page for the Bu11 episode, the accredited

 4    w riter is Sarah H. Haught, who is a Caucasian, female, and is an established writer.

 5    The Plaintiff is an African-American, female, and is an emerging writer.

 6            Although the Plaintiff does not suffer from a mental illness, she is an

 7    African-American, female, beauty and fashion social media influencer and the

 8    protagonist "Sadie Williams/Williamson," is loosely based on her own moral dilemma of

 9    feeling the pressure to conform to conventional beauty standards.

10            The Defendant gave an African-American female writer's story to a Caucasian

11    writer to take the credit for and profit from without the permission of the original

12    copyright holder who is African-American, which is in alignment with documented toxic,

13    racist, and sexist company culture of the Defendant, ViacomCBS.

14            The Defendant has a documented history of crediting their Caucasian employees

15    for the work performed by their minority counterparts and not supporting minorities

16    professional and economic growth.

17           Therefore, it's a reasonable assertion, given the Defendant's documented

18    history of racism and sexism, that one of the four plausible ways that the Defendant

19    had access to the Plaintiff's screenplay and treatment would have provided them to

20    Sarah H. Naughton, who is Caucasian, to claim the derived work as her own, since the

21    original copyright holder was African-American and female.

22           According to the Deadline article entitled, CBS Hit With $1M Discrimination &

23    Retaliation Suit By Former Finance Executive, "The essence of Ms. Solache's claim is

24    that Defendant treated her differently from other employees, underpaid her because of

25    her national origin, failed to give her a title or salary commensurate with her

26    position and responsibilities, and, when Ms. Solache questioned the manner in which

27    she was being treated, Defendants retaliated against her by manufacturing a pretext

28    for its termination of Ms. Solache's employment," The full Deadline article is




                                             l0
 Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 11 of 13 Page ID #:624




 1   available in the Declaration of Support.

 2          According to an article in Variety, entitled, CBS Has a White Problem':

 3   Executive Blasts Toxic Culture at Network in Explosive Letter, and written by former

 4   CBS executive Whitney Davis, "While CBS proudly touts its diversity programs, a close

 5   look beneath the surface reveals that the company is unconcerned about creating space

 6   for minorities... Today, the only black female executive at CBS Entertainment

 7   oversees diversity and inclusion. During rotations, a common theme was that talent of

 8   color and creatives from marginalized communities weren't good enough for CBS." The

 9   full Variety article is available in the Declaration of Support.

10          According to an article in the L.A. Times, entitled, Inside CBS' fraught

11   investigation into allegations of racism and misogyny, "Cronan and the others alleged

12   that CBS Television Stations President Peter Dunn and a top lieutenant cultivated a

13   hostile work environment that included bullying female managers and blocking efforts

14   to hire and retain Black journalists." The full L.A. Times article is available in the

15   Declaration of Support.

16         According to an article in The Wrap, entitled, CBS Radio Slapped With Racial

17   Discrimination Lawsuit by Ex-Employee Who Says She Was Called a 'B*tch, "`CBS

18   has been hit with a lawsuit filed by a former employee who claims that she suffered

19   "racial discrimination, gender discrimination, retaliation and a hostile work

20   environment." The full article is available in the Declaration of Support.

21         According to an article in the Daily News, entitled, CBS sued by top reality
     exec for alleged race and age discrimination, "A high-ranking CBS executive who
22
     developed "Survivor" and `~BH90210" is suing the network for alleged discrimination
23
     based on his race and aqe. Ghen Maynard, 53, claims he's being pushed out of his
24
     position as senior executive vice president of alternative programming by "CBS' top
25
     circle" of "all white males." The full article is available in the Declaration of
26
     Support.

27

28
 Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 12 of 13 Page ID #:625




 1
            Therefore, and in conclusion, it goes beyond reason, logic, speculation, and

 2
     plausibility that Sarah H. Haught, or any accredited writers of the Bull episode,
 3

 4   independently of having access to the Plaintiff's screenplay and treatment created a


 5
     protagonist that shares an almost identical name and story arc that mirrors the

 6
     Plaintiff's real name and real life experiences, particularly being an actual African-
 7

 8   American, female, beauty and fashion social media influencer, who has previously and


 9
     publicly documented her experience of feeling the pressure to conform to societal

10
     beauty standards.
11

12

13

14
     Dated: February 15`", 2021                By:
15
                                                     andes   Washingto
16                                                   Pro se Candesha Washington

17

18

19

20

21

22

23

24

25

26

27

28




                                         12                      -
    Case 2:20-cv-00435-CBM-PJW Document 49 Filed 02/17/21 Page 13 of 13 Page ID #:626




                                       q1~3                                             ~ ~~U Qom-
                                     Su t~, S$Z
i
i
                                                                                                       5, oI,ANp~►        1~re'P~c~,~.
                                                                                                     C ou~TQ.aa~, ~~Pu-r~ ~ro
                                                                                                     C DNS u~~~ ~ • M~5 ~v°~C.,
                                                                                                     VN1"~ S'T~'~'f~S► T~1S~~tit~' ~a~R~C'
                                                                                                     C~N'C~~ ~1S~~c ~ (,~~If~~wV~
                                                                                                     35 0 11V~S~C ~.~ S .
                                                                                                     S V l'C~ ~~t ~ l1 , ~..o~'Nl ~ l~
                                                                                                     1.os ~~~~5, ~ ~ 001'x- '~5 ~S
